                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


DANIEL EDWARD MURRAY, #1468676                  §
                                                §
VS.                                             §      CIVIL ACTION NOS. 4:16cv41, 4:16cv42
                                                §
DIRECTOR, TDCJ-CID                              §

                                   ORDER OF DISMISSAL

       The above-named and numbered cases were referred to United States Magistrate Judge

Christine A. Nowak, who issued a Report and Recommendation recommending that the petitions

be denied and dismissed with prejudice. Petitioner filed objections.

       Having made a de novo review, the court concludes that the findings and conclusions of the

Magistrate Judge are correct, and the objections of Petitioner are without merit. Petitioner

reurges the issues raised in the petition and fails to show that the Report and Recommendation is

in error or that he is entitled to relief. Accordingly, the court hereby adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the court. It is

       ORDERED that the petitions for writ of habeas corpus are DENIED and Petitioner’s cases

are DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

       ORDERED that all motions not previously ruled on are hereby DENIED.

           .    SIGNED this the 14th day of March, 2019.




                                                         _______________________________
                                                         RICHARD A. SCHELL
                                                         UNITED STATES DISTRICT JUDGE
